DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 29-48, as amended, are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 29, 35-40 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bliek et al., U.S. Publication No. 2008/0123914, hereinafter, “De Bliek”, and further in view of Sekiguchi, Hiroyuki, Koichi Sano, and Tetsuo Yokoyama. "Interactive 3‐dimensional segmentation method based on region growing method." Systems and Computers in Japan 25.1 (1994): 88-97, hereinafter, “Sekiguchi”.

As per claim 29, De Bliek discloses a method implemented on at least one machine, each of the at least one machine having at least one processor and one storage (De Bliek, ¶0025, a computer program arranged to segment a volume of interest in an object data set; De Bliek, ¶0027, a work station arranged to segment a volume of interest in an object data set), the method comprising:
acquiring image data generated by a medical imaging device (De Bliek, ¶0044, The proposed method was implemented in a prototype application for visualization of coronary arteries and heart from magnetic resonance data; De Bliek, ¶0045, The volume of interest, which is to be defined, should include all tissues within the complete heart area. The boundaries of the volume of interest should be just outside the coronary arteries); 
determining, based on the image data, a first volume of interest (VOI) (De Bliek, Figure 2, items 201, 202, stack of parallel slices; De Bliek, ¶0004, two slices, say, are chosen, which contain a portion of the volume of interest and a contour line drawn around those portions of interest which are visible in each slice; De Bliek, ¶0024, the proposed method generates a smooth three-dimensional volume of interest; De Bliek, ¶0025, at least two object data slices each contain a contour line defining the portion of the volume of interest present in that object data slice as a region of interest; De Bliek, ¶0045, The volume of interest, which is to be defined, should include all tissues within the complete heart area. The boundaries of the volume of interest should be just outside the coronary arteries; De Bliek, ¶0008, the curves are arranged or manipulated to bound, or otherwise contain at the edges of, the portion of the volume of interest).
De Bliek does not explicitly disclose the following limitations as further recited however Sekiguchi discloses 
performing, based on the first VOI, region growing of a second VOI at a first point in time (Sekiguchi, page 88, Abstract, we propose a practical segmentation method in which interactive corrective operations for 3D images are included in 3D region growing … we developed a 3D monitoring function for the segmentation process and an automatic function for removing the leaks generated during region growing. This method was applied to several 3D MRI data of the head; Sekiguchi, page 89, 2. The Region Growing Algorithm, As illustrated in Fig. 1, region growing is a method where a whole target is extracted by growing a region by absorbing points connected to the target region. Figure 2 shows which adjacent points are absorbed. In 3D space, the 6 points in front, back, right, and above, and below a point, or the surrounding 26 points in the 3 x 3 x 3 region are used. In either case, if the criteria are fulfilled the number of points grown increases in a progression); 
determining a number of extraction times of a plurality of seed points during the region growing from the first point in time to a second point in time (Sekiguchi, page 91, Figure 6; Sekiguchi, page 92, Figure 7; Sekiguchi, page 91, 3.2.1. The principle of reverse growing, a connection is decided based on the ratio of Ni, the number of points grown at segmentation time i, to the average number of points grown during the m times preceding segmentation time i [Equation 2]. When the above equation is satisfied during reverse region growing, the point at segmentation time i + 1 is the connection. By accelerating region growing which is explained in the next section, since the number of points grown increases immediately after the connection is passed through, a rather large value (of at least 30) can be used in the γ criterion; Sekiguchi, pages 91-92, 3.2.2. Promoting region growing, Figure 6 shows the extraction history data when region growing was performed starting inside the target region. The numbers inside the boxes show the point in time (extraction time) when each pixel was extracted. Reverse region growing is performed from one point in the leak region on the right side. First, as the region growing start point, this point (extraction time 14) grows towards adjacent points at extraction time 13. Next, growth is towards points at extraction time 14 that are adjacent to the points at time 13. The region expands via this iteration. When no further expansion is possible, the growth step ends. The shaded sections in Fig. 6 indicate the region that was extracted at the end of this step (extraction time 13). With this extracted region as the origin for growth in the next step, the same growing process is performed); and 
adjusting, based on the number of extraction times of the plurality of seed points, a speed of the region growing of the second VOI (Sekiguchi, page 91, 3.2.1. The principle of reverse growing, When reverse region growing is started inside a leak region, after region growing progresses to some degree in the region, the speed of the region growing slows as a connection is approached. The number of points grown only in the connection becomes the number of pixels that form the connection. When the target region is entered after passing through the connection, region growing speeds up again).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of De Bliek to include the region growing algorithm as taught by Sekiguchi in order to allow an operator to monitor the region growing and to interactively set the seed points and the criterion for the region growing (Sekiguchi, page 90, Figure 4; page 92, 3.3.1. The 3D monitor function).

As per claim 35, De Bliek and Sekiguchi disclose the method of claim 29. Sekiguchi discloses wherein the adjusting, based on the number of extraction times of the plurality of seed points, a speed of the region growing of the second VOI comprises:
in response to a determination that the number of extraction times of the plurality of seed points is less than or equal to the pre-determined value, decreasing a speed of generating a plurality of new seed points (Sekiguchi, page 91, 3.2.1. The principle of reverse growing, When reverse region growing is started inside a leak region, after region growing progresses to some degree in the region, the speed of the region growing slows as a connection is approached. The number of points grown only in the connection becomes the number of pixels that form the connection. When the target region is entered after passing through the connection, region growing speeds up again; Sekiguchi, page 91, Figure 6; Sekiguchi, page 92, Figure 7; Sekiguchi, page 91-92, 3.2.2. Promoting region growing).  The motivation would be the same as above in claim 29.

As per claim 36, De Bliek and Sekiguchi disclose the method of claim 29. Sekiguchi discloses wherein the adjusting, based on the number of extraction times of the plurality of seed points, a speed of the region growing of the second VOI comprises:
in response to a determination that the number of extraction times of the plurality of seed points is larger than or equal to the pre-determined value, increasing the speed of generating the plurality of new seed points (Sekiguchi, page 91, 3.2.1. The principle of reverse growing, When reverse region growing is started inside a leak region, after region growing progresses to some degree in the region, the speed of the region growing slows as a connection is approached. The number of points grown only in the connection becomes the number of pixels that form the connection. When the target region is entered after passing through the connection, region growing speeds up again … When the above equation (2) is satisfied during reverse region growing, the point at segmentation time i + 1 is the connection. By accelerating region growing which is explained in the next section, since the number of points grown increases immediately after the connection is passed through, a rather large value (of at least 30) can be used in the γ criterion; Sekiguchi, page 91, Figure 6; Sekiguchi, page 92, Figure 7; Sekiguchi, page 91-92, 3.2.2. Promoting region growing). The motivation would be the same as above in claim 29.

As per claim 37, De Bliek and Sekiguchi disclose the method of claim 29. Sekiguchi discloses wherein the determining, based on the image data, the first VOI includes:
generating, based on the image data and using three-dimensional reconstruction, an image including the first VOI (Sekiguchi, page 92, Figure 8, 3-D image on CRT; Sekiguchi, pages 92-93, 3.3.1. The 3D monitor function, 3D monitor was designed to display the extracted regions as 3D images. As well as being able to observe the region's spread in the 3D monitor, a 3D image is created at each growth step because interactive processing at any time is possible. Moreover, 3D images from multiple directions are displayed simultaneously). The motivation would be the same as above in claim 29.

A per claim 38, De Bliek and Sekiguchi disclose the method of claim 29. Sekiguchi discloses wherein the determining, based on the image data, the first VOI includes:
generating, based on characteristic information of the image data, the first VOI (Sekiguchi, page 89, 1. Introduction, Region growing is a method to extract a whole region by expanding the region inside the target region by absorbing connected regions. The connectivity of regions is decided based on gray level differences between the whole target region and adjacent points or gray level differences between adjacent points; Sekiguchi, page 90, 2. The Region Growing Algorithm, in this method, we use the growing criteria given by equation (1) which are based on the ideas of "the gray level of each pixel in the same region falls within some gray level range" and 'the difference between adjacent pixels is small"). The motivation would be the same as above in claim 29.

As per claim 39, De Bliek and Sekiguchi disclose the method of claim 38. Sekiguchi discloses wherein the characteristic information includes gray level information (Sekiguchi, Sekiguchi, page 89, 1. Introduction, Region growing is a method to extract a whole region by expanding the region inside the target region by absorbing connected regions. The connectivity of regions is decided based on gray level differences between the whole target region and adjacent points or gray level differences between adjacent points; Sekiguchi, page 90, 2. The Region Growing Algorithm, in this method, we use the growing criteria given by equation (1) which are based on the ideas of "the gray level of each pixel in the same region falls within some gray level range" and 'the difference between adjacent pixels is small"). The motivation would be the same as above in claim 29.

As per claim 40, DeBliek discloses a system comprising:
at least one processor, and a storage configured to store instructions, the instructions, when executed by the at least one processor (De Bliek, ¶0025, a computer program arranged to segment a volume of interest in an object data set; De Bliek, ¶0027, a work station arranged to segment a volume of interest in an object data set), causing the system to effectuate a method comprising:
acquiring image data generated by a medical imaging device (De Bliek, ¶0044, The proposed method was implemented in a prototype application for visualization of coronary arteries and heart from magnetic resonance data; De Bliek, ¶0045, The volume of interest, which is to be defined, should include all tissues within the complete heart area. The boundaries of the volume of interest should be just outside the coronary arteries); 
determining, based on the image data, a first volume of interest (VOI) (De Bliek, Figure 2, items 201, 202, stack of parallel slices; De Bliek, ¶0004, two slices, say, are chosen, which contain a portion of the volume of interest and a contour line drawn around those portions of interest which are visible in each slice; De Bliek, ¶0024, the proposed method generates a smooth three-dimensional volume of interest; De Bliek, ¶0025, at least two object data slices each contain a contour line defining the portion of the volume of interest present in that object data slice as a region of interest; De Bliek, ¶0045, The volume of interest, which is to be defined, should include all tissues within the complete heart area. The boundaries of the volume of interest should be just outside the coronary arteries; De Bliek, ¶0008, the curves are arranged or manipulated to bound, or otherwise contain at the edges of, the portion of the volume of interest).
De Bliek does not explicitly disclose the following limitations as further recited however Sekiguchi discloses; 
performing, based on the first VOI, region growing of a second VOI at a first point in time (Sekiguchi, page 88, Abstract, we propose a practical segmentation method in which interactive corrective operations for 3D images are included in 3D region growing … we developed a 3D monitoring function for the segmentation process and an automatic function for removing the leaks generated during region growing. This method was applied to several 3D MRI data of the head; Sekiguchi, page 89, 2. The Region Growing Algorithm, As illustrated in Fig. 1, region growing is a method where a whole target is extracted by growing a region by absorbing points connected to the target region. Figure 2 shows which adjacent points are absorbed. In 3D space, the 6 points in front, back, right, and above, and below a point, or the surrounding 26 points in the 3 x 3 x 3 region are used. In either case, if the criteria are fulfilled the number of points grown increases in a progression); 
determining a number of extraction times of a plurality of seed points during the region growing from the first point in time to a second point in time (Sekiguchi, page 91, Figure 6; Sekiguchi, page 92, Figure 7; Sekiguchi, page 91, 3.2.1. The principle of reverse growing, a connection is decided based on the ratio of Ni, the number of points grown at segmentation time i, to the average number of points grown during the m times preceding segmentation time i [Equation 2] When the above equation is satisfied during reverse region growing, the point at segmentation time i + 1 is the connection. By accelerating region growing which is explained in the next section, since the number of points grown increases immediately after the connection is passed through, a rather large value (of at least 30) can be used in the γ criterion; Sekiguchi, pages 91-92, 3.2.2. Promoting region growing, Figure 6 shows the extraction history data when region growing was performed starting inside the target region. The numbers inside the boxes show the point in time (extraction time) when each pixel was extracted. Reverse region growing is performed from one point in the leak region on the right side. First, as the region growing start point, this point (extraction time 14) grows towards adjacent points at extraction time 13. Next, growth is towards points at extraction time 14 that are adjacent to the points at time 13. The region expands via this iteration. When no further expansion is possible, the growth step ends. The shaded sections in Fig. 6 indicate the region that was extracted at the end of this step (extraction time 13). With this extracted region as the origin for growth in the next step, the same growing process is performed); and 
adjusting, based on the number of extraction times of the plurality of seed points, a speed of the region growing of the second VOI (Sekiguchi, page 91, 3.2.1. The principle of reverse growing, When reverse region growing is started inside a leak region, after region growing progresses to some degree in the region, the speed of the region growing slows as a connection is approached. The number of points grown only in the connection becomes the number of pixels that form the connection. When the target region is entered after passing through the connection, region growing speeds up again).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of De Bliek to include the region growing algorithm as taught by Sekiguchi in order to allow an operator to monitor the region growing and to interactively set the seed points and the criterion for the region growing (Sekiguchi, page 90, Figure 4; page 92, 3.3.1. The 3D monitor function).

As per claim 45, De Bliek and Sekiguchi disclose the system of claim 40. Sekiguchi discloses wherein the adjusting, based on the number of extraction times of the plurality of seed points, a speed of the region growing of the second VOI comprises:
in response to a determination that the number of extraction times of the plurality of seed points is less than or equal to the pre-determined value, decreasing a speed of generating a plurality of new seed points (Sekiguchi, page 91, 3.2.1. The principle of reverse growing, When reverse region growing is started inside a leak region, after region growing progresses to some degree in the region, the speed of the region growing slows as a connection is approached. The number of points grown only in the connection becomes the number of pixels that form the connection. When the target region is entered after passing through the connection, region growing speeds up again; Sekiguchi, page 91, Figure 6; Sekiguchi, page 92, Figure 7; Sekiguchi, page 91-92, 3.2.2. Promoting region growing). The motivation would be the same as above in claim 40.

As per claim 46, De Bliek and Sekiguchi disclose the system of claim 40. Sekiguchi discloses wherein the adjusting, based on the number of extraction times of the plurality of seed points, a speed of the region growing of the second VOI comprises:
in response to a determination that the number of extraction times of the plurality of seed points is larger than or equal to the pre-determined value, increasing the speed of generating the plurality of new seed points (Sekiguchi, page 91, 3.2.1. The principle of reverse growing, When reverse region growing is started inside a leak region, after region growing progresses to some degree in the region, the speed of the region growing slows as a connection is approached. The number of points grown only in the connection becomes the number of pixels that form the connection. When the target region is entered after passing through the connection, region growing speeds up again … When the above equation (2) is satisfied during reverse region growing, the point at segmentation time i + 1 is the connection. By accelerating region growing which is explained in the next section, since the number of points grown increases immediately after the connection is passed through, a rather large value (of at least 30) can be used in the γ criterion; Sekiguchi, page 91, Figure 6; Sekiguchi, page 92, Figure 7; Sekiguchi, page 91-92, 3.2.2. Promoting region growing). The motivation would be the same as above in claim 40.

As per claim 47, De Bliek and Sekiguchi disclose the system of claim 40. Sekiguchi discloses wherein the determining, based on the image data, the first VOI includes:
generating, based on characteristic information of the image data, the first VOI (Sekiguchi, page 89, 1. Introduction, Region growing is a method to extract a whole region by expanding the region inside the target region by absorbing connected regions. The connectivity of regions is decided based on gray level differences between the whole target region and adjacent points or gray level differences between adjacent points; Sekiguchi, page 90, 2. The Region Growing Algorithm, in this method, we use the growing criteria given by equation (1) which are based on the ideas of "the gray level of each pixel in the same region falls within some gray level range" and 'the difference between adjacent pixels is small"). The motivation would be the same as above in claim 40.

As per claim 48, De Bliek discloses a non-transitory computer readable medium comprising executable instructions that, when executed by at least one processor (De Bliek, ¶0025, a computer program arranged to segment a volume of interest in an object data set; De Bliek, ¶0027, a work station arranged to segment a volume of interest in an object data set), cause the at least one processor to effectuate a method comprising:
acquiring image data generated by a medical imaging device (De Bliek, ¶0044, The proposed method was implemented in a prototype application for visualization of coronary arteries and heart from magnetic resonance data; De Bliek, ¶0045, The volume of interest, which is to be defined, should include all tissues within the complete heart area. The boundaries of the volume of interest should be just outside the coronary arteries); 
determining, based on the image data, a first volume of interest (VOI) (De Bliek, Figure 2, items 201, 202, stack of parallel slices; De Bliek, ¶0004, two slices, say, are chosen, which contain a portion of the volume of interest and a contour line drawn around those portions of interest which are visible in each slice; De Bliek, ¶0024, the proposed method generates a smooth three-dimensional volume of interest; De Bliek, ¶0025, at least two object data slices each contain a contour line defining the portion of the volume of interest present in that object data slice as a region of interest; De Bliek, ¶0045, The volume of interest, which is to be defined, should include all tissues within the complete heart area. The boundaries of the volume of interest should be just outside the coronary arteries; De Bliek, ¶0008, the curves are arranged or manipulated to bound, or otherwise contain at the edges of, the portion of the volume of interest).
De Bliek does not explicitly disclose the following limitations as further recited however Sekiguchi discloses 
performing, based on the first VOI, region growing of a second VOI at a first point in time (Sekiguchi, page 88, Abstract, we propose a practical segmentation method in which interactive corrective operations for 3D images are included in 3D region growing … we developed a 3D monitoring function for the segmentation process and an automatic function for removing the leaks generated during region growing. This method was applied to several 3D MRI data of the head; Sekiguchi, page 89, 2. The Region Growing Algorithm, As illustrated in Fig. 1, region growing is a method where a whole target is extracted by growing a region by absorbing points connected to the target region. Figure 2 shows which adjacent points are absorbed. In 3D space, the 6 points in front, back, right, and above, and below a point, or the surrounding 26 points in the 3 x 3 x 3 region are used. In either case, if the criteria are fulfilled the number of points grown increases in a progression); 
determining a number of extraction times of a plurality of seed points during the region growing from the first point in time to a second point in time (Sekiguchi, page 91, Figure 6; Sekiguchi, page 92, Figure 7; Sekiguchi, page 91, 3.2.1. The principle of reverse growing, a connection is decided based on the ratio of Ni, the number of points grown at segmentation time i, to the average number of points grown during the m times preceding segmentation time i [Equation 2] When the above equation is satisfied during reverse region growing, the point at segmentation time i + 1 is the connection. By accelerating region growing which is explained in the next section, since the number of points grown increases immediately after the connection is passed through, a rather large value (of at least 30) can be used in the γ criterion; Sekiguchi, pages 91-92, 3.2.2. Promoting region growing, Figure 6 shows the extraction history data when region growing was performed starting inside the target region. The numbers inside the boxes show the point in time (extraction time) when each pixel was extracted. Reverse region growing is performed from one point in the leak region on the right side. First, as the region growing start point, this point (extraction time 14) grows towards adjacent points at extraction time 13. Next, growth is towards points at extraction time 14 that are adjacent to the points at time 13. The region expands via this iteration. When no further expansion is possible, the growth step ends. The shaded sections in Fig. 6 indicate the region that was extracted at the end of this step (extraction time 13). With this extracted region as the origin for growth in the next step, the same growing process is performed); and 
adjusting, based on the number of extraction times of the plurality of seed points, a speed of the region growing of the second VOI (Sekiguchi, page 91, 3.2.1. The principle of reverse growing, When reverse region growing is started inside a leak region, after region growing progresses to some degree in the region, the speed of the region growing slows as a connection is approached. The number of points grown only in the connection becomes the number of pixels that form the connection. When the target region is entered after passing through the connection, region growing speeds up again).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of De Bliek to include the region growing algorithm as taught by Sekiguchi in order to allow an operator to monitor the region growing and to interactively set the seed points and the criterion for the region growing (Sekiguchi, page 90, Figure 4; page 92, 3.3.1. The 3D monitor function).


Claim(s) 30-34 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bliek et al., U.S. Publication No. 2008/0123914, hereinafter, “De Bliek”, in view of Sekiguchi, Hiroyuki, Koichi Sano, and Tetsuo Yokoyama. "Interactive 3‐dimensional segmentation method based on region growing method." Systems and Computers in Japan 25.1 (1994): 88-97, hereinafter, “Sekiguchi” as applied to claims 29 and 40 above, in view of Chen et al., U.S. Publication No. 2009/0322748, hereinafter, “Chen”, and further in view of Miller et al., U.S. Patent No. 6,754,374, hereinafter, “Miller”.

As per claim 30, De Bliek and Sekiguchi disclose the method of claim 29, but do not explicitly disclose the following limitations as further recited however Chen discloses wherein the first VOI includes the second VOI, and the method further comprises:
suspending region growing of the second VOI at a third point in time (Chen, ¶0066, four parallel functions: Sketch Seeds, Grow Region, Shrink Region, and Recover Seeds. Each function takes a set of input seeds to produce output seeds ...The Sketch Seeds function converts user strokes into master seeds which are used to initiate the segmentation process. The Grow Region function expands the set of parent seeds to produce child seeds. This function also marks the voxels that could not be advanced (i.e., due to threshold constraints) as suspended seeds … The Shrink Region function reverses the region growing steps. And finally, the Recover Seeds function allows previously suspended seeds to be reinstated when threshold constraints are modified; Chen, ¶0071, the user could resume the growing process by re-sketching seeds on the remaining part of the original intent; Chen, ¶0074); 
determining, based on depth information of the image data and the first VOI, at least one portion of the second VOI, wherein the at least one portion of the second VOI includes at least one first voxel, and a depth relating to the first voxel is less than or equal to a depth relating to the image data (Chen, ¶0052, the first layer of the 3D footprint is computed ... where pz is a normalized depth value of p and ζ is the depth of the voxel dimensions. Next, the process iterates through layer0 to layer (2R-1) and duplicates a point primitive for each layer to reconstruct the 3D footprint. Each point should be associated with two attributes: (1) the weight value in the z direction, ZWeight, sampled from the 1D Gaussian texture computed from the normalized layer coordinate and (2) the sample value s of point p (e.g., intensity value; Chen, ¶0066, The Grow Region function expands the set of parent seeds to produce child seeds. This function also marks the voxels that could not be advanced (i.e., due to threshold constraints) as suspended seeds … The Shrink Region function reverses the region growing steps. And finally, the Recover Seeds function allows previously suspended seeds to be reinstated when threshold constraints are modified; Chen, ¶0071, the user could resume the growing process by re-sketching seeds on the remaining part of the original intent; Chen, ¶0074); 
determining, based on the at least one portion of the second VOI, a first texture (Chen, ¶0052, Each point should be associated with two attributes: (1) the weight value in the z direction, ZWeight, sampled from the 1D Gaussian texture computed from the normalized layer coordinate and (2) the sample value s of point p (e.g., intensity value), 
determining, based on the first texture and the first VOI, a second texture, the second texture including the first texture (Chen, ¶0049, a geometry shader is utilized, along with its ability to render to 3D textures. The geometry shader allows point primitives to be amplified and redirected to any location in the 3D output texture. One possibility is to use these features for creating and evaluating the 3D footprint of the input point and blend it with the output volume; Chen, ¶0052; Chen, ¶0055, Chen, ¶0067, To obtain smooth and high quality rendering of the segmentation result, point radiation is utilized to convert the collected seeds into blended regions in the segmented map). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of De Bliek and Sekiguchi to include the region growing algorithm as taught by Chen in order to provide a means for real-time volume manipulation (Chen, Abstract).
De Bliek, Sekiguchi and Chen do not explicitly disclose the following limitations as further recited however Miller discloses 
the first texture including gray level distribution information of the at least one first voxel (Miller, column 3, lines 21-45, Texture and intensity models define the distribution of the gray scale values of data elements in an image. Moreover, texture can be modeled as a structured variation of intensity. There are a number of possible texture and intensity models known in the art that are suitable for the present method, including, but not limited to Gaussian and mixtures of Gaussian distributions … After the appropriate texture or intensity models are defined, the seed region is grown).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the model as taught by Miller in the system of De Bliek, Sekiguchi and Chen in order to distinguish between different regions of the image thereby defining boundaries of the region or volume of interest (Miller, column 3, lines 21-55).

As per claim 31, De Bliek, Sekiguchi, Chen and Miller disclose the method of claim 30. Sekiguchi discloses wherein the region growing of the second VOI is terminated when no voxel that satisfies a growing criterion is found (Sekiguchi, page 92, 3.2.2. Promoting region growing, region growing was performed starting inside the target region. The numbers inside the boxes show the point in time (extraction time) when each pixel was extracted. Reverse region growing is performed from one point in the leak region on the right side. First, as the region growing start point, this point (extraction time 14) grows towards adjacent points at extraction time 13. Next, growth is towards points at extraction time 14 that are adjacent to the points at time 13. The region expands via this iteration. When no further expansion is possible, the growth step ends). The motivation would be the same as above in claim 29.

As per claim 32, De Bliek, Sekiguchi, Chen and Miller disclose the method of claim 30. Chen discloses wherein the region growing of the second VOI is suspended at the third point in time according to a user instruction (Chen, ¶0066, four parallel functions: Sketch Seeds, Grow Region, Shrink Region, and Recover Seeds. Each function takes a set of input seeds to produce output seeds ...The Sketch Seeds function converts user strokes into master seeds which are used to initiate the segmentation process. The Grow Region function expands the set of parent seeds to produce child seeds. This function also marks the voxels that could not be advanced (i.e., due to threshold constraints) as suspended seeds … The Shrink Region function reverses the region growing steps. And finally, the Recover Seeds function allows previously suspended seeds to be reinstated when threshold constraints are modified; Chen, ¶0071, the user could resume the growing process by re-sketching seeds on the remaining part of the original intent; Chen, ¶0074). The motivation would be the same as above in claim 30.

As per claim 33, De Bliek, Sekiguchi, Chen and Miller disclose the method of claim 30. Chen discloses wherein the determining at least one portion of the second VOI comprises:
determining a first set of seed points, the first set of seed points including all seed points growing from the first point in time to the third point in time (Chen, ¶0035, receiving user input to define an input sketch specifying a closed-curve region of the graphic image … designating the seed voxels associated with the closed-curve region as active seed voxels … processing the active seed voxels in parallel to grow each of the active seed voxels without growing seed voxels not designated as active voxels; Chen, ¶0036, the user sketches a region of seeds for segmentation (e.g., with line or boundary 412). In FIG. 3D, the region 416 grows in accordance with the methods); 
determining a second set of seed points, wherein the first set of seed points including the second set of seed points, and wherein a depth relating to the second set of seed points is less than or equal to the depth relating to the image data (Chen, Figure 8; Chen, ¶0064, the algorithm starts from the selected seed point (the parent seed) as the current voxel and moves to adjacent voxels (the child seeds) with feature values (such as intensity or gradient magnitude) close to the values in the current voxel); 
determining, based on a plurality of three-dimensional coordinates of the second set of seed points, a plurality of two-dimensional projection coordinates of the second set of seed points (Chen, ¶0068, To allow quick multi-seeding directly in 3D, sketches are used to indicate seeds on the displayed volume. Multiple input strokes are mapped onto surface points of the volume using raycasting. The stroke is first discretized and stored in a binary 2D sketch texture. Each pixel on the texture is then projected into the volume space to collect surface points based on rendering parameters); and 
determining, based on the plurality of two-dimensional projection coordinates of the second set of seed points, the at least one portion of the second VOi (Chen, ¶0068, Each pixel on the texture is then projected into the volume space to collect surface points based on rendering parameters).  The motivation would be the same as above in claim 30.

As per claim 34, De Bliek, Sekiguchi, Chen and Miller disclose the method of claim 30. Chen discloses further comprising generating a third texture of the first VOI without considering the depth information of the image data, which comprises:
determining a third set of seed points at a fourth point in time, the third set of seed points including at least one portion of a plurality of seed points growing from the first point in time to the fourth point in time (Chen, ¶0071, the user initially sketches seeds on the blood vessels (FIG. 10A), but during the growing process, a group of child seeds may start to spread to unrelated materials (FIG. 10C). However, in additional to forward growing, region shrinking is provided that reverses the grown regions and rewinds the segmentation (FIG. 10D). This provides the user an opportunity to undo partial region growing and cease the segmentation process. Afterwards, the user could resume the growing process by re-sketching seeds on the remaining part of the original intent); 
determining, based on a plurality of three-dimensional coordinates of the third set of seed points, a plurality of two-dimensional projection coordinates of the third set of seed points (Chen, ¶0068, To allow quick multi-seeding directly in 3D, sketches are used to indicate seeds on the displayed volume. Multiple input strokes are mapped onto surface points of the volume using raycasting. The stroke is first discretized and stored in a binary 2D sketch texture. Each pixel on the texture is then projected into the volume space to collect surface points based on rendering parameters). 
Miller discloses determining, based on the plurality of two-dimensional projection coordinates of the third set of seed points, the third texture of the first VOI, the third texture including gray level distribution information of at least one voxel of the first VOI (Miller, column 3, lines 21-45, Texture and intensity models define the distribution of the gray scale values of data elements in an image. Moreover, texture can be modeled as a structured variation of intensity. There are a number of possible texture and intensity models known in the art that are suitable for the present method, including, but not limited to Gaussian and mixtures of Gaussian distributions … After the appropriate texture or intensity models are defined, the seed region is grown).  The motivation would be the same as above in claim 30.

Regarding claim(s) 41: 
A corresponding reasoning as given earlier (see rejection of claim(s) 30) applies, mutatis mutandis, to the subject-matter of claim(s) 41, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 30.

Regarding claim(s) 42: 
A corresponding reasoning as given earlier (see rejection of claim(s) 32) applies, mutatis mutandis, to the subject-matter of claim(s) 42, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 32.

Regarding claim(s) 43: 
A corresponding reasoning as given earlier (see rejection of claim(s) 33) applies, mutatis mutandis, to the subject-matter of claim(s) 43, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 33.

Regarding claim(s) 44: 
A corresponding reasoning as given earlier (see rejection of claim(s) 34) applies, mutatis mutandis, to the subject-matter of claim(s) 44, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 30, 33-36, 38-41, 43-47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12 and 16-19 of U.S. Patent No. 11,094,066. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 29, 30, 33-36, 38-41, 43-47 and 48 of the instant application are anticipated by claims 1, 11, 12 and 16-19 of U.S. Patent No. 11,094,066 in that claims 1, 11, 12 and 16-19 of U.S. Patent No. 11,094,066 contain all the limitations of claims 29, 30, 33-36, 38-41, 43-47 and 48 of the instant application and are therefore not patentably distinct from claims 1, 11, 12 and 16-19 of U.S. Patent No. 11,094,066.
Claims 29, 30, 33-36, 38-41, 43-47 and 48 of the instant application recite similar limitations as claims 1, 11, 12 and 16-19 of U.S. Patent No. 11,094,066 as follows:

Current Application No. 17/305,248
U.S. Patent No. 11,094,066
29. A method implemented on at least one machine, each of the at least one machine having at least one processor and one storage, the method comprising: acquiring image data generated by a medical imaging device; determining, based on the image data, a first volume of interest (VOI); performing, based on the first VOI, region growing of a second VOI at a first point in time; determining a number of extraction times of a plurality of seed points during the region growing from the first point in time to a second point in time; and adjusting, based on the number of extraction times of the plurality of seed points, a speed of the region growing of the second VOI.
1. A method implemented on at least one machine, each of the at least one machine having at least one processor and one storage, the method comprising: acquiring image data in a first sectional plane, the image data in the first sectional plane including at least one first slice image and one second slice image; determining a first region of interest (ROI) in the first slice image; determining a second ROI in the second slice image; determining, based on the first ROI, the second ROI, and characteristic information of the image data in the first sectional plane, a first volume of interest (VOI); performing, based on the first VOI, region growing of a second VOI at a first point in time; determining a number of extraction times of a plurality of seed points during the region growing from the first point in time to a second point in time; determining whether the number of extraction times of the plurality of seed points is less than or equal to a pre-determined value; in response to a determination that the number of extraction times of the plurality of seed points is less than or equal to the pre-determined value, decreasing a speed of generating a plurality of new seed points; and in response to a determination that the number of extraction times of the plurality of seed points is more than the pre-determined value, increasing the speed of generating the plurality of new seed points.
30. The method of claim 29, wherein the first VOI includes the second VOI, and the method further comprises: suspending region growing of the second VOI at a third point in time; determining, based on depth information of the image data and the first VOI, at least one portion of the second VOI, wherein the at least one portion of the second VOI includes at least one first voxel, and a depth relating to the first voxel is less than or equal to a depth relating to the image data; determining, based on the at least one portion of the second VOI, a first texture, the first texture including gray level distribution information of the at least one first voxel; and determining, based on the first texture and the first VOI, a second texture, the second texture including the first texture.
11. The method of claim 1, wherein the first VOI includes the second VOI, and the method further comprises: suspending region growing of the second VOI at a third point in time; determining, based on depth information of the image data and the first VOI, at least one portion of the second VOI, wherein the at least one portion of the second VOI includes at least one first voxel, and a depth relating to the first voxel is less than or equal to a depth relating to the image data; determining, based on the at least one portion of the second VOI, a first texture, the first texture including gray level distribution information of the at least one first voxel; and determining, based on the first texture and the first VOI, a second texture, the second texture including the first texture.
33. The method of claim 30, wherein the determining at least one portion of the second VOI comprises: determining a first set of seed points, the first set of seed points including all seed points growing from the first point in time to the third point in time; determining a second set of seed points, wherein the first set of seed points including the second set of seed points, and wherein a depth relating to the second set of seed points is less than or equal to the depth relating to the image data; determining, based on a plurality of three-dimensional coordinates of the second set of seed points, a plurality of two-dimensional projection coordinates of the second set of seed points; and determining, based on the plurality of two-dimensional projection coordinates of the second set of seed points, the at least one portion of the second VOI.
16. The method of claim 11, wherein the determining at least one portion of the second VOI comprises: determining a first set of seed points, the first set of seed points including all seed points growing from the first point in time to the third point in time; determining a second set of seed points, wherein the first set of seed points including the second set of seed points, and wherein a depth relating to the second set of seed points is less than or equal to the depth relating to the image data; determining, based on a plurality of three-dimensional coordinates of the second set of seed points, a plurality of two-dimensional projection coordinates of the second set of seed points; and determining, based on the plurality of two-dimensional projection coordinates of the second set of seed points, the at least one portion of the second VOI.
34. The method of claim 30, further comprising generating a third texture of the first VOI without considering the depth information of the image data, which comprises: determining a third set of seed points at a fourth point in time, the third set of seed points including at least one portion of a plurality of seed points growing from the first point in time to the fourth point in time; determining, based on a plurality of three-dimensional coordinates of the third set of seed points, a plurality of two-dimensional projection coordinates of the third set of seed points; and determining, based on the plurality of two-dimensional projection coordinates of the third set of seed points, the third texture of the first VOI, the third texture including gray level distribution information of at least one voxel of the first VOI.
17. The method of claim 11, further comprising generating a third texture of the first VOI without considering the depth information of the image data, which comprises: determining a third set of seed points at a fourth point in time, the third set of seed points including at least one portion of a plurality of seed points growing from the first point in time to the fourth point in time; determining, based on a plurality of three-dimensional coordinates of the third set of seed points, a plurality of two-dimensional projection coordinates of the third set of seed points; and determining, based on the plurality of two-dimensional projection coordinates of the third set of seed points, the third texture of the first VOI, the third texture including gray level distribution information of at least one voxel of the first VOI.
39. The method of claim 38, wherein the characteristic information includes gray level information.
12. The method of claim 1, wherein the characteristic information includes gray level information.


Claims 40 and 48 of the instant application correspond to claims 18 and 19 of U.S. Patent No. 11,094,066.  Claims 35, 36 and 38 of the instant application correspond to claim 1 of U.S. Patent No. 11,094,066.  Claim 41 of the instant application corresponds to claim 11 of U.S. Patent No. 11,094,066.  Claim 43 of the instant application corresponds to claim 16 of U.S. Patent No. 11,094,066.  Claim 44 of the instant application corresponds to claim 17 of U.S. Patent No. 11,094,066.  Claims 45-47 of the instant application correspond to claim 19 of U.S. Patent No. 11,094,066.
The table above shows that although the corresponding claims are not identical, claims 29, 30, 33-36, 38-41, 43-47 and 48 are not patentably distinct from the reference claim(s) because the examined application claims would be anticipated over the reference claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668                    

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668